DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Step 4 of claim 1 recites a purification step but does not specify the intended product.
The term “active Fragment” in step 3 is not defined by the claims and specification.
The intended variants of the recited anti-ErbB2 antibody are undefined, see step 3, claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013173392 (WO 392) or WO 2016123412 (WO 412) in view of Zhang et al., Tetrahedron Letters 50 (2009) 2964–2966 (Zhang). 

WO 392 teaches ADC’s, as exemplified by the following:

    PNG
    media_image1.png
    158
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    755
    513
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    666
    480
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    464
    495
    media_image4.png
    Greyscale

See pages 47+.

Trastuzumab is a preferred antibody, see Figure 16, and:

    PNG
    media_image5.png
    110
    502
    media_image5.png
    Greyscale

See also, conjugation methods exemplifying Trastuzumab conjugation, pages 79+.

See also p. 76, teaching preparation of reagents for conjugate I-3, R=Me (claim 9):

    PNG
    media_image6.png
    289
    382
    media_image6.png
    Greyscale

Trastuzumab was conjugated to the following compounds: 

    PNG
    media_image7.png
    113
    486
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    123
    488
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    121
    482
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    114
    485
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    114
    484
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    116
    485
    media_image12.png
    Greyscale

See antibody conjugation at pages 79+.  DAR’s were within the recited ranges, see counterpart figures to the conjugation examples, above.
Activation steps are taught:

    PNG
    media_image13.png
    350
    538
    media_image13.png
    Greyscale
Also
Conjugation via activated carboxylic acids is taught:

    PNG
    media_image14.png
    72
    432
    media_image14.png
    Greyscale
see page 53.
Conjugation via the activated carboxylic acid is taught see description bridging pages 79 and 80.
The use of pentafluorphenol precursors taught, see Example I.
Purification steps are taught, see pages 80+.

WO 412 also teaches the recited conjugation steps:

    PNG
    media_image15.png
    144
    501
    media_image15.png
    Greyscale

Also, the formation of amides via activated carboxylic acids (e.g., acyl chlorides) is common, see Zhang:

    PNG
    media_image16.png
    156
    493
    media_image16.png
    Greyscale

The difference between the primary referencesand the claimed inventions is that WO 392 does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).). However, based on the above, the primary references teach the required method steps with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642